                                           UNITED STATES DISTRICT COURT 
                                          WESTERN DISTRICT OF KENTUCKY 
                                             BOWLING GREEN DIVISION 
                                      CIVIL ACTION NO. 1:18‐CV‐00079‐GNS‐LLK 

 MICHAEL TAYLOR                                                                                                              PLAINTIFF 

 v. 

 NANCY A. BERRYHILL, Acting Commissioner of Social Security                                                                  DEFENDANT 

                                                                      ORDER 

         The  magistrate  judge  has  filed  his  report,  and  no  objections  thereto  have  been  filed.    The 

 magistrate judge’s  report  is  hereby  ADOPTED,  and  its  findings  and  conclusions  are incorporated  by 

 reference herein. 

         It  is  THEREFORE  ORDERED  that  the  Commissioner’s  final  decision  is  AFFIRMED,  and  Plaintiff’s 

 complaint is DISMISSED. 

         This is a final and appealable order, and there is no just cause for delay. 




                                                                                                            March 28, 2019




cc: counsel of record
